Title: To Thomas Jefferson from Benjamin W. Stuart, 12 April 1801
From: Stuart, Benjamin W.
To: Jefferson, Thomas



Most Hond. Sir
Bale. April 12th. 1801

I presumtively address your fealing soul; although elivated on lifes highest perogative. I daine to request what in my Country’s cause, and for my Country’s glory, and for the perminant establishment of that liberty, for which my father shed his blood. you will not, you can not, refuse. although a Destitute young man of Eighteen. I reste asured of genirous patronage, in your patriottic soul.
Then Hond. Sir. to one who pants to shed his blood. and to one, whose soul Burnes to raise a monument of heroisem to his Country’s faime. grante him Kinde Sir. but Small the means, & he presumes to raise them to as yet unheard of glory. no hills. no Dailes. no Vallies. shall impeed his course.
With the Greatest respect I am Hond. Sir Yr. Very Obe: Hbe. Servent

Benj W Stuart

